Citation Nr: 1032110	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for low back strain.

2.  Entitlement to service connection for a disability of the 
upper back.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1977 to February 1978 and from February 1980 to February 
1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The reopened claim of service connection for low back strain and 
the claim of service connection for a disability of the upper 
back are REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  


FINDINGS OF FACT

1.  In a rating decision in January 2004, the RO denied the 
application to reopen the claim of service connection for a low 
back strain; after the Veteran was notified of the adverse 
decision and of her right to appeal, she did not appeal and the 
decision became final by operation of law based on the evidence 
then of record. 

2.  The evidence presented since the rating decision in January 
2004relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of substantiating 
the claim of service connection for low back strain is reopened. 

CONCLUSIONS OF LAW

1.  The rating decision in January 2004 by the RO, denying the 
application to reopen the claim of service connection for low 
back strain, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the rating decision 
in January 2004 is new and material, and the claim of service 
connection for low back strain is reopened.  38 U.S.C.A. § 5108 
(West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

As the application to reopen the claim of service connection for 
low back strain is resolved in the Veteran's favor, the only 
matter disposed of in this decision, further discussion here of 
compliance with the VCAA with regard to the claim to reopen is 
not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Procedural and Factual Background

By a rating decision in January 2004, the RO denied the 
application to reopen the claim of service connection for low 
back strain. 

After the Veteran was notified of the adverse decisions and of 
her right to appeal, she did not appeal.  And by operation of 
law, the decision became final based on the evidence then of 
record. 

An unappealed rating decision becomes final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  

Where, as here, the claim of service connection has been 
previously denied, a subsequent claim of service connection for 
the same disability may not be considered on the merits unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 5108. 

And whether or not the RO reopened a claim is not dispositive, as 
it is the Board's jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

In February 2007, the Veteran requested that her claim of service 
connection for low back strain be reopened.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As the application to reopen the claim was received in February 
2007, after the regulatory definition of new and material was 
last amended in August 2001, the current regulatory definition of 
new and material evidence applies.  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence Previously Considered

The evidence considered at the time of the rating decision in 
January 2004 consisted of the service treatment records and VA 
and private medical records. 

For the first period of service, on entrance examination, it was 
noted that the Veteran had cerebral palsy, resulting in mild 
atrophy of the right calf and a barely noticeable limp.  The 
remainder of the service treatment records contain no complaint, 
finding, history, symptom, treatment, or diagnosis of a low back 
abnormality. 

For the second period of service, on entrance examination, it was 
noted again that the Veteran had cerebral palsy, involving the 
right lower extremity.  The pertinent findings were a slight limp 
and no spinal deformity.  



In March 1980, the Veteran complained of pain and spasm in the 
thoracic region and the assessment was strain and spasm.  In June 
1982, she complained of back pain and a muscle pull after lifting 
a box.  In November 1982, the Veteran complained of a muscle pull 
in the low back after moving furniture, and the assessment was 
acute mechanical low back strain.  In March 1983, she complained 
of a muscle pull and pain in the right side of the neck after 
getting off the couch. The assessment was mild muscle strain of 
the trapezius and cervical muscles.  On separation examination, 
the Veteran gave a history of recurrent back pain.  The 
evaluation of the spine was normal.

After service, service department records show that in January 
1987 the Veteran complained of low back pain after lifting a 
child and the assessment was lumbar strain. 

In a rating decision in November 1988, the RO denied the original 
claim of service connection for a back injury, low back strain, 
because there was no chronic condition.  After the Veteran was 
notified of the adverse decision and of her right to appeal, she 
did not appeal.  And by operation of law, the rating decision by 
the RO became final based on the evidence then of record.

In August 2003, the Veteran applied to reopen the claim of 
service connection for a low back disability.  

VA records in July 2003 show that the Veteran complained of back 
pain, which she associated with an injury in service 23 years 
earlier.  The assessment was low back pain. 



By a rating decision in January 2004, the RO denied the 
application to reopen the claim of service connection for low 
back strain because the additional evidence was not new and 
material.  After the Veteran was notified of the adverse 
decisions and of her right to appeal, she did not appeal.  And by 
operation of law, the rating decision by the RO became final 
based on the evidence then of record.

Additional Evidence and Analysis 

In February 2007, the Veteran requested that her claim of service 
connection for low back strain be reopened.  

As the RO previously denied the claim of service connection for a 
low back strain on the grounds that there was no evidence of a 
chronic low back disability, in order that the additional 
evidence may be considered new and material, the evidence must 
relate to the basis for the prior denial of the claim, namely, 
evidence of a chronic low back disability.  

The additional evidence, in pertinent part, consists of private 
medical records and VA records.

The private medical records show that July 1990 the Veteran 
complained of back and neck after she fell at work.  In September 
1998, the Veteran complained of intermittent back pain.  The 
impression was history of chronic back pain.  From June 2000 to 
August 2003, the Veteran was seen about eight times for neck pain 
and about six times for low back pain.  In February 2003, it was 
noted that in service the Veteran had injured her back while 
lifting and that her back problems contributed to her inability 
to do strenuous work.  In August 2006, the Veteran related 
chronic back pain to an injury in boot camp and the assessment 
was chronic low back pain.  In April 2007, the Veteran complained 
of low back and neck pain, which she attributed to service. 
In December 2007, a private physician reported that the Veteran 
had two low back injuries in service, resulting in frequent back 
pain. 

VA records show that in February and October 2007 history 
included back pain.  On VA examination in June 2007, the 
diagnosis was lumbosacral spine: strain with degenerative joint 
disease and degenerative disc disease. 

As the additional evidence relates to an unestablished fact 
necessary to substantiate the claim, that is, evidence of a 
chronic low back disability and a possible association with the 
low back pain in service, the absence of which was the basis for 
the previous denials of the claim, the evidence raises a 
reasonable possibility of substantiating the claim, and therefore 
constitutes new and material under 38 C.F.R. § 3.156, and the 
claim is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back strain is reopened.  To this 
extent only the appeal is granted.


REMAND

Before deciding the claim of service connection for low back 
strain on the merits, as the evidence of record is insufficient 
to decide the claim, but contains a current diagnosed disability, 
evidence of an established event in service, and a possible 
association of the claimed disability and an event or injury in 
service, further evidentiary development, a medical opinion, is 
needed under the duty to assist. 38 C.F.R. § 3.159(c)(4).



On the claim of service connection for a disability of the upper 
back, while there is a suggestion of a nexus to an injury or 
event in service, the record is too equivocal and lacks 
specificity to support a decision on the merits, and a VA medical 
examination and opinion is needed under the duty to assist.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following action.

1.  Afford the Veteran a VA orthopedic 
examination:

a).  To determine whether it is more likely 
than not (probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), less likely than 
not (probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current low back strain, 
which has been associated with degenerative 
joint disease and degenerative disc disease, 
is related to the following events in 
service: 

Strain and spasm in the thoracic region 
(March 1980); back pain and a muscle 
pull after lifting a box (with no 
finding of the location of the pain in 
June 1982); acute mechanical low back 
strain (November 1982); and history of 
recurrent back pain on separation 
examination, but the evaluation of the 
spine was normal. 




Also in formulating the opinion, please 
consider the post-service findings and 
complaints: 

Lumbar strain after lifting a child 
(January 1987); back and neck pain after 
she fell at work (July 1990); complaint 
of intermittent back pain (September 
1998); six treatments of low back pain 
(June 2000 to August 2003); complaints 
low back pain since service (July 2003, 
August 2006, April 2007); lumbosacral 
spine strain with degenerative joint 
disease and degenerative disc disease 
(VA examination in June 2007). 

If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, when one cause, the events 
in service, is not more likely than any other 
to cause the Veteran's low back strain and 
that an opinion on causation is beyond what 
may be reasonably concluded based on the 
evidence of record and current medical 
knowledge.








b).  Determine whether the Veteran has a 
current disability of the upper back 
(thoracic region).  

If a current disability of the upper back is 
diagnosed, it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
the current upper back disability, thoracic 
region, is related to the following events in 
service: 

Strain and spasm in the thoracic region 
(March 1980); back pain and a muscle 
pull after lifting a box (with no 
finding of the location of the pain in 
June 1982); and history of recurrent 
back pain on separation examination, but 
the evaluation of the spine was normal. 

Also in formulating the opinion, please 
consider the post-service findings and 
complaints: 

Back and neck pain after a fell at work 
(July 1990); complaint of intermittent 
back pain (September 1998); and several 
treatments of pain in the thoracic 
region (June 2000 to August 2003). 





If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, when one cause, the events 
in service, is not more likely than any other 
to cause the current upper back disability 
and that an opinion on causation is beyond 
what may be reasonably concluded based on the 
evidence of record and current medical 
knowledge.

The claims folder must be made available to 
the examiner for review.

2.  After all of the requested development is 
completed, adjudicate the claims.  If any 
decision remains adverse to the Veteran, then 
provide her and her representative a 
supplemental statement of the case and return 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


